 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SANDRA YVONNE LUCAS,                             No. 2:18-cv-02184-JAM-CKD (SS)
12                       Plaintiff,
13           v.                                        ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18          Presently pending is plaintiff’s motion for a 20-day extension of time to file a motion for

19   summary judgment in this social security action. (ECF No. 21.) The motion was not properly

20   noticed pursuant to Eastern District Local Rule 230(c).

21          Even assuming the motion were properly noticed, however, plaintiff’s request is plainly

22   without sufficient legal grounding. On August 16, 2018, the court issued the scheduling order in

23   this case, which does not contemplate discovery. (ECF No. 5.) The court explained that

24   “[u]nless a different schedule is adopted upon a showing of good cause, this case will proceed

25   under the” scheduling order. (Id. at 2.)

26          Still, plaintiff requests an extension of time so that she can conduct discovery—i.e.,

27   requests for admission—in this case. (See ECF No. 21.) Plaintiff has not demonstrated good

28   cause for modifying the scheduling order, as she has not provided any reason why she needs to
                                                       1
 1   conduct discovery. In this case, plaintiff seeks federal court review of a final decision of the

 2   Commissioner of Social Security. (See ECF No. 1.) Such a case does not typically involve any

 3   discovery.

 4                    The Social Security Act provides for federal court review of final
                      decisions of the Commissioner. In such a proceeding, “the
 5                    Commissioner . . . shall file a certified copy of the transcript of the
                      record including the evidence upon which the findings and decision
 6                    complained of are based.” 42 U.S.C. § 405(g). Based on “the
                      pleadings and transcript of the record,” the court hearing the case
 7                    may enter “a judgment affirming, modifying, or reversing the
                      decision of the Commissioner . . . with or without remanding the
 8                    cause for a rehearing.” Id.
 9   Brewes v. Comm’r of Soc. Sec. Admin., 682 F.3d 1157, 1161 (9th Cir. 2012).

10             Therefore, the court’s review in this case will be limited to the administrative transcript

11   (ECF No. 13), the parties’ respective motions for summary judgment, and plaintiff’s reply brief,

12   if any.

13             Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for a 20-day extension of

14   time to file a motion for summary judgment (ECF No. 21) is DENIED.

15   Dated: April 18, 2019
                                                         _____________________________________
16
                                                         CAROLYN K. DELANEY
17                                                       UNITED STATES MAGISTRATE JUDGE

18

19

20   14

21

22

23

24

25

26
27

28
                                                          2
